The offense charged against this appellant and for which he was tried and convicted was violating the state prohibition law. The prosecution was begun in the county court, and, from a judgment of conviction in that court, he appealed to the circuit court, where he was tried by a jury upon the same charge. He was again convicted, and, from the judgment of conviction, appeals.
The appeal here is rested upon the record proper. There is no bill of exceptions. Upon examination of the record we find it regular in all things; hence free from error.
Let the judgment of conviction from which this appeal was taken be affirmed.
Affirmed.